Citation Nr: 0500630	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-15 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Appeals Office in 
Fort Harrison, Montana



THE ISSUES

1.  Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred in October 
2002.

2.  Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred in December 
2002.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1972 to May 1974.  Service connection has not been 
established for any disability.  The record is unclear as to 
whether entitlement to nonservice-connected disability 
pension has been established.  The veteran's claim is 
apparently limited to reimbursement under 38 U.S.C.A. § 1725.  
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two March 2003 decisions by agency of 
original jurisdiction (AOJ), the Department of Veterans 
Affairs (VA) Medical Center (MC) in Boise, Idaho.  In March 
2004, the Board remanded these matters for additional 
development. 

The appeal is REMANDED to the AOJ via the VHA VAMC.  VA will 
notify you if further action is required on your part.


REMAND

The veteran seeks reimbursement for the cost of unauthorized 
medical expenses incurred at a private facility in October 
2002 and December 2002.  A portion of the costs incurred 
appears to be for air ambulatory transport most likely 
associated with the October 2002 treatment. 

In the March 2004 remand, the Board requested that the AOJ 
assist the veteran in obtaining any pertinent records of 
private medical treatment and any records involving costs for 
air ambulatory transport.  The Board also requested that the 
AOJ apprise the veteran of the duties to notify and assist 
under the Veterans Claims Assistance Act of 2000 (VCAA), and 
that thereafter the AOJ readjudicate the claims and issue a 
Supplemental Statement of the Case (SSOC) if they were 
denied.  

The AOJ appears to have provided notice of the VCAA, but 
there is no indication in the claims file that the AOJ ever 
took measures to assist the veteran in obtaining any 
pertinent records.  Furthermore, the AOJ has not 
readjudicated the claims, nor issued a SSOC.  A remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Given the above, the Board has no 
recourse but to remand the case again for the actions 
previously sought, but not completed.

Accordingly, the case is REMANDED, again, for the following:

1.  The AOJ should assist the veteran in 
obtaining the private medical records 
pertaining to the October 2002 and 
December 2002 treatment at issue.  The 
AOJ should also assist him in obtaining 
any the records pertaining to the air 
ambulatory transport around the time of 
the October 2002 treatment.  Copies of 
pertinent records should also be obtained 
from any other sources identified by the 
veteran, specifically including any VA 
records, (not already in the claims 
folder).  The records obtained should be 
added to the claims folder.

2.  Upon completion of the above and any 
additional development deemed necessary, 
the AOJ should readjudicate the matters 
on appeal.  If either benefit sought 
remains denied, the veteran should be 
furnished an appropriate SSOC (that 
specifically includes an explanation of 
which requirements are not met, and why).  
He should have the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if otherwise in order.  

The purposes of this remand are to assist the appellant with 
the development of his claims, and to ensure compliance with 
the precedent opinion by the United States Court of Appeals 
for Veterans Claims (Court) in Stegall, supra.  He has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


